36 So.3d 874 (2010)
Christopher FISHER, Appellant,
v.
STATE of Florida, Appellee.
No. 5D10-61.
District Court of Appeal of Florida, Fifth District.
June 4, 2010.
James S. Purdy, Public Defender, and Edward J. Weiss, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Rock McGuigan, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
Christopher Fisher appeals the denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In part, Fisher argues that his prison release reoffender (PRR) sentence for the offense of battery on a law enforcement officer is improper under State v. Hearns, 961 So.2d 211 (Fla.2007). The State properly concedes error. See Rawlings *875 v. State, 976 So.2d 1179 (Fla. 5th DCA 2008).
Accordingly, we strike the PRR portion of Fisher's sentence for battery on a law enforcement officer and remand for resentencing on that count.[1] We affirm in all other respects.
AFFIRMED IN PART; REMANDED.
MONACO, C.J., ORFINGER and JACOBUS, JJ., concur.
NOTES
[1]  Count II, case number 2007-CF-73.